Citation Nr: 0117084	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  99-20 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected anxiety reaction, now diagnosed as schizoaffective 
disorder, currently evaluated as 50 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected vasomotor rhinitis with sinusitis, currently 
evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.



REMAND

The veteran contends that his service-connected psychiatric 
disorder and sinus condition are more disabling than as 
currently rated.  

In correspondence dated in April 2001, the veteran requested 
that a decision on his claim be delayed on the apparent basis 
that he was to undergo further VA examination relative to his 
medical conditions.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  

Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

The Court has held that the duty to assist the claimant in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

It also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

In this instance, the Board finds that, after all relevant 
medical evidence has been obtained, the veteran should be 
afforded contemporaneous examinations in order to determine 
the current severity of his service-connected psychiatric 
disorder and sinus condition.  

Finally, the Board notes that, in his Substantive Appeal 
dated in October 1999, the veteran checked the box indicating 
that he did not want a hearing before a Member of the Board; 
however, he also checked the box requesting a hearing before 
a Member of the Board at the RO.  Furthermore, in 
correspondence dated in April 2001, the veteran also 
expressed a desire to testify before the Board in some 
manner.  

In light of the above, the RO should attempt to clarify 
whether the veteran does, in fact, wish to have a personal 
hearing before a Member of the Board.  

Accordingly the claim is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected psychiatric 
disorder and sinus condition since 
September 1998.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
to include complete VA medical records, 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected 
psychiatric disorder.  All indicated 
testing should be conducted and the 
claims folder must be made available to 
the examiner for review.  Based on 
his/her review of the case, the examiner 
should enter a complete multiaxial 
assessment, including a score on the 
Global Assessment of Functioning scale of 
Axis V along with an explanation of the 
significance of the assigned score.  The 
examiner's report should indicate that 
the claims file was reviewed and should 
describe all current psychiatric symptoms 
and clinical findings.  In addition, it 
is requested that the examiner offer an 
opinion as to the degree of social and 
industrial inadaptability caused by the 
service-connected psychiatric disorder.  
A complete rationale for all opinions 
expressed must be provided.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected sinus 
condition.  All indicated testing in this 
regard should be accomplished.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  A complete rationale for 
all opinions expressed should be 
provided.  

4.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

5.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



